Citation Nr: 1449264	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-43 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, including as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, National Veterans Disability Advocates, LLC 




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May1974 to May 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the Board sitting at the RO in November 2012.  A transcript of the hearing is associated with the claims file.  In September 2009, the RO readjudicated the coronary artery disease claim, in order to take into account the new status of that disease as a presumptive disease based upon in-service herbicide exposure.  Following the readjudication, the Veteran's representative filed an additional VA Form 9 on behalf of the Veteran, which included a request for a hearing on the coronary heart disease issue.  The Board finds that no such hearing is necessary as the Veteran has already provided hearing testimony on this issue, and the issue is being granted in full in the decision, below.  The failure of the Veteran to be afforded this additional hearing is, therefore, harmless.

The record before the Board includes the Veteran's paper claims file and electronic claims files within the VA systems known as Virtual VA and Veterans Benefits Management System.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the Veteran in June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension, including as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of both coronary artery disease and diabetes mellitus, type II.

2.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during active military service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Diabetes mellitus, type II, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Board's decision to grant service connection for both coronary artery disease and diabetes mellitus, type II, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with VA's duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Initially, the medical evidence of record shows a diagnosis of both coronary artery disease and diabetes mellitus, type 2.  The record shows that the Veteran experienced a myocardial infarction in July 2011.  The records related to that treatment show the diagnosis of coronary artery disease and characterize the Veteran as having a "history of premature coronary artery disease, status post aortocoronary bypass in 2002."  The records also show that the Veteran carries a diagnosis of diabetes mellitus, type 2.  Further, a March 2010 Ischemic Heart Disease Disability Benefits Questionnaire filled out by the Veteran's private physician confirmed the ongoing diagnosis of coronary artery disease since 2002, as well as a notation of diabetes mellitus since 1994.  As such, the Board finds that there is a current diagnosis of the claimed disabilities.  The Veteran contends that these disabilities were caused by his claimed in-service exposure to herbicides.  

Both coronary artery disease and diabetes mellitus, type 2, may be presumed to have been incurred during active military service as a result of exposure to herbicides if manifested to a degree of 10 percent or more at any time after which the Veteran was exposed to herbicides during active service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The law provides that "[a] veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  In this case, the Veteran contends that during his initial transport to Thailand, in October 1972, he had a stopover in the Republic of Vietnam during which time he disembarked the aircraft and was on the ground in Vietnam.  While there is no record of such stopover, the Veteran submitted two statements from airmen of the Vietnam Era who confirmed the general practice of stopping in the Republic of Vietnam enroute to Thailand.  In addition, the Veteran also submitted a statement from an archivist from the Maxwell Air Force Base also stating that as a general rule, military cargo aircraft would stop over at Tan Son Nhut Air Base in the Republic of Vietnam enroute to bases in Thailand.  These statements tend to corroborate the Veteran's account.

Alternatively, the Veteran also contends that he was exposed to herbicides during his tour of duty at Udorn, Thailand.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam Era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  

The Veteran claims that he was exposed to herbicides during his tour in Udorn, Thailand.  The RO confirmed that the Veteran was a Morse Code Interceptor while stationed at Udorn between 1972 and 1974.  The Veteran has submitted several statements, including at his Board hearing, as well as photographs and maps, which show his placement on the base.  In particular, the Veteran contends that when he arrived there was a shortage in housing and he was placed in a house along the perimeter near a security guard tower.  The Veteran submitted several photographs of his home, including one photo of him standing on the porch, which shows the home's proximity to the fence line with the security guard tower a short distance away.  The Veteran also submitted a map of the base with a notation of the location of his house and a line indicating his daily walk to the Communications Center.  The Veteran walked daily along the perimeter of the base at Udorn.  

The Board has reviewed the Veteran's claims files for evidence of either his stop in Vietnam enroute to Thailand, or his placement in housing along the perimeter of the base at Udorn, Thailand.  The Veteran's service personnel records do not confirm the placement with specificity.  Nonetheless, the various statements by the Veteran over the course of this claim, which has been pending since 2007, have been consistent, and the Board finds no reason to question the Veteran's credibility.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service near the perimeter of the base has been established through the Veteran's lay statements and supporting documentation.  Further, resolving all reasonable doubt in favor of the Veteran, the Board finds it likely that he, during his voyage by air to Thailand, stopped in the Republic of Vietnam and disembarked the aircraft, even for a short time.  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during service.

In sum, the evidence of record demonstrates that the Veteran was exposed to an herbicidal agent during military service and that he has a current diagnosis of both coronary artery disease and diabetes mellitus, type II.  Accordingly, with application of the doctrine of reasonable doubt, presumptive service connection is warranted for both coronary artery disease and diabetes mellitus, type II.  See 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus, type II, is granted.


REMAND

The Board finds that further development is required before the claim of entitlement to service connection for hypertension, including as secondary to diabetes mellitus, is adjudicated. 

The Veteran contends that he has hypertension due to his diabetes mellitus.  In that the decision, above, awards service connection for diabetes mellitus, the Veteran's claim is that he has hypertension secondary to a service-connected disability.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 
   
Post-service outpatient treatment records include clinical records showing treatment for hypertension.  At the time of his Board hearing, the Veteran suggested that the hypertension initially manifested at the time of treatment for a July 2011 myocardial infarction.  A review of the July 2011 records, however, shows that hypertension is noted in the Veteran's medical history.  One report shows that he was described as having a history of hypertension and diabetes.  Prior to this treatment, in March 2010, a private physician completed a disability benefits questionnaire in support of the Veteran's claim, which noted the diagnosis of diabetes and hypertension since 1994.  Thus, it is clear from the record that the Veteran carries a diagnosis of hypertension and it has been described alongside his diabetes mellitus.

As to causation, the Veteran has not been afforded VA examination to determine the nature and etiology of any current hypertension, to include a determination as to whether any current hypertension is proximately due to or the result of the now service-connected diabetes mellitus.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with an established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2014). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for hypertension. 

The Board also recognizes that the RO has not associated any VA outpatient treatment records with the Veteran's claims files during the course of this appeal.  The only VA records within the claims files are those found within the Social Security Administration record, which pertain to between 2002 and 2004, as well as 2007.  On remand, relevant VA treatment records also should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Furthermore, the Veteran's private physician's March 2010 statement suggests treatment for hypertension and diabetes since 1994.  On remand, the RO should assist the Veteran in obtaining such relevant private records as well.  38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's treatment of hypertension for any time since his separation from service.  Associate all such records with the claims files.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Request that the Veteran provide authorization to obtain relevant private records related to his treatment of hypertension at any time since his separation from service, to include in 1994 as referenced by the March 2010 private physician.  Assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(1) by making reasonable efforts to obtain these records.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hypertension.  

The Veteran's paper claims file and any pertinent evidence in either Virtual VA or Veterans Benefits Management System that is not contained in the paper claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and examination of the 
Veteran, the examiner should state a medical opinion with respect to any hypertension present during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the hypertension was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected diabetes mellitus, or any other service connected disability.  If no such causal connection is deemed to exist, the examiner is asked to also provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the hypertension was incurred during the Veteran's service.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4.  Following the aforementioned development, review the claims files to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim of whether service connection is warranted for hypertension, including as secondary to diabetes mellitus.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


